Citation Nr: 1618131	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-42 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for psychiatric disability, including posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for low back disability, including as secondary to service-connected left knee disability.

4. Entitlement to service connection for right hip disability, including as secondary to service-connected left knee disability.

5. Entitlement to service connection for right knee disability, including as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1972.

This matter comes on appeal before the Board of Veterans' Appeals from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran has since relocated, and his case is being handled through the RO in Detroit, Michigan. In the August 2008 rating decision, the RO denied the petition to reopen a claim for service connection for hepatitis C. The RO denied service connection for PTSD and disabilities of the lumbar spine, right hip, and right knee. The Board also denied a total disability rating based on individual unemployability (TDIU).

In a July 2013 decision, the Board granted reopening of a claim for service connection for hepatitis C. The Board remanded the reopened claim to the RO for the development of additional evidence. The RO also remanded to the RO, for the development of additional evidence, the claims for service connection for psychiatric disability including PTSD and for disabilities of the lumbar spine, right hip, and right knee.

In the July 2013 decision the Board also remanded the claim for TDIU to the RO, with instructions to issue a statement of the case (SOC) with respect to that decision. In September 2013, the RO issued a SOC regarding the TDIU claim. The RO informed the Veteran that to complete his appeal he must file a formal appeal within 60 days, and provided him with the form for a formal appeal. The Veteran 

did not file a formal appeal within 60 days after the RO issued the SOC. In August 2014, his representative submitted a statement that included TDIU among the issues on appeal. As that statement was not received within 60 days after the RO issued the SOC, it was not timely. As a timely formal appeal was not received, the appeal was not completed, and a claim for a TDIU is not before the Board on appeal.

The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the issues on appeal. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's hepatitis C  was diagnosed years after service and is not related to service.

2. The Veteran's psychiatric symptoms and disorders, including anxiety, depression, and adjustment disorders, were found many years after service, and are not attributable to any symptoms or events during service.

3. Any current low back disability including arthritis and disc disease is not related to service or a service-connected disability; arthritis did not manifest within one year of service separation.
 
4. Right hip arthritis did not manifest earlier than several years after left above the knee amputation in 1979. Current right hip disability status post replacement surgery is not related to and was not worsened by service-connected disability.

5. Current right knee disability did not manifest until long after left above the knee amputation in 1979, and is not related to and was not worsened by service-connected disability.



CONCLUSIONS OF LAW

1. The Veteran's hepatitis C was not incurred or aggravated during service nor as a result of events during service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The Veteran's current psychiatric disorders, which include anxiety, depression, and adjustment disorders, but do not include a psychosis or PTSD, were not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2015).

3. Current low back disability was not incurred or aggravated in service, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 (2015).

4. Current right hip disability was not incurred or aggravated in service, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.

5. Current right knee disability was not incurred or aggravated in service, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA satisfied the duty to notify provisions in a January 2008 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also advised him how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA medical examinations. In the July 2013 Board remand, the Board instructed the RO to provide the Veteran notice about what information was needed to substantiate a claim for service connection for PTSD based on personal assault. The Board instructed the RO to provide him notice about submitting any additional relevant medical records. The Board instructed the RO to issue the Veteran an SOC addressing the issue of a TDIU. The Board instructed the RO to provide the Veteran medical examinations addressing his claims for service connection for hepatitis C, psychiatric disability including PTSD, and disabilities of the low back, right hip, and right knee. Subsequently, the RO issued appropriate notices, issued an SOC regarding the TDIU issue, and provided VA medical examinations addressing the relevant issues. The RO substantially complied with the remand directives, such that additional remand is not needed before the Board reviews the issues on appeal. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hepatitis C

The Veteran has hepatitis C that was diagnosed after his service. He contends that he was infected with hepatitis C during service. He asserts that certain events during his service, specifically, blood transfusion during knee surgery, and vaccinations using an air injector that was used on multiple people without cleaning between patients, constituted risks for transmission of hepatitis C. He contends that risk factors that occurred during his service are at least as likely sources of his hepatitis C infection as any risk factors that occurred after his service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs. 38 U.S.C.A. § 105  (West 2014); 38 C.F.R. § 3.301(a)  (2015). The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3) (2015). Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. Id.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When the Veteran was examined in January 1970 for entrance into service, no tattoos were noted. His service medical records show that he received vaccinations during service. Those records are silent as to the equipment and method used in the vaccinations. During service, he had treatment for injury and ongoing problems of his left knee. In January 1972, he underwent left knee surgery, arthrotomy with anterior cruciate plasty. The treatment summary does not indicate whether the surgery was accompanied by any blood transfusion. In May 1972, he had inpatient treatment for several days to address drug abuse. It was noted that he had a several month history of drug abuse, including smoking and snorting heroin, but there was no history of intravenous use. His service medical records, including the report of examination at separation in August 1972, do not reflect any report or finding of any liver disorder. No tattoos were noted on the separation examination.

Private and VA records reflect outpatient treatment for left knee injuries and symptoms in 1973 and 1975. In August 1978, VA treatment for recurrent left knee problems included surgery, with meniscectomy and subchondral bone drilling. The treatment records are silent as to whether there was any blood transfusion at that time.

In April 1979, the Veteran sustained severe crush injuries to his left leg and foot in an accident in his work for a railroad. He was hospitalized for treatment. Physicians removed dirt, grease, and stones from the wounds. Treatment required multiple surgeries, ultimately including above the knee amputation of the leg. Treatment records reflect that one of the surgeries was followed by blood transfusion.

VA testing of the Veteran for hepatitis C in August 2000 was positive. Treatment with the medication Interferon was begun in 2001, and later discontinued due to side effects.

In November 2007, the Veteran stated that he potentially was exposed to hepatitis C during service through blood transfusion with left knee surgery, and through vaccinations given by air injection. In July 2009, he wrote that events during service that put him at risk for hepatitis C included receiving at least six vaccinations by air injection, and taking drugs.

In the July 2013 remand, the Board noted Fast Letter 04-13 (June 29, 2004) from the Acting Director of the VA Compensation and Pension Service. In that statement, the Acting Director stated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and drug use by injection. The Acting Director noted the lack of scientific evidence of transmission of the hepatitis C virus by air gun injectors, but noted nonetheless that such transmission is biologically plausible. The Board instructed that the Veteran receive a VA medical examination to include opinion regarding the likelihood that his hepatitis C resulted from the use of air gun injectors during service. 

On VA examination in December 2013, the examining physician reported having reviewed the Veteran's claims file. The examiner observed that the Veteran had two tattoos. The Veteran stated that he got the tattoos in 1979. He stated that he was diagnosed with hepatitis C in 1993, and was treated with Interferon at that time. The examiner expressed the opinion that the Veteran's hepatitis C was not caused by the use of air gun injectors during service. She explained that the record contained no evidence substantiating that the military used air gun injectors inappropriately, or that there was any outbreak of hepatitis C in the Veteran's unit. She noted that the tattoos that the Veteran had after service were a known risk factor, recognized by the United States Centers of Disease Control and Prevention (CDC), for the development of hepatitis C.

In August 2014, the Veteran, through his representative, argued that, as sources of his infection with hepatitis C, the blood transfusion with knee surgery and vaccinations by air gun during service are just as feasible as the tattoos after service. In March 2015, the Veteran wrote that he was told that his hepatitis C infection was due to receiving vaccinations by air injection during service.

Events during and after the Veteran's service have been identified as risk factors for his hepatitis C infection. He contends that shots by air gun that he received during service are a risk factor. His service medical records do not specify the methods used in the vaccinations he received during service. There are differing views as to the extent of the risk of hepatitis C infection that occurs when air guns are used to inject many persons without cleaning the air gun between recipients. VA Fast Letter 04-13 indicates that in such cases hepatitis C transmission is biologically plausible, but so far has not been established by scientific evidence, and that other, established modes of transmission account for the large majority of infections. The physician who examined the Veteran in 2013 concluded that there is a lack of evidence that the vaccinations he received risked infecting him with hepatitis C.

The Veteran contends that blood transfusion with knee surgery during service created a risk of hepatitis C infection. VA Fast Letter 04-13 acknowledges that blood transfusions before 1992 are a known mode of transmission of hepatitis C. However, records from the Veteran's knee surgery in service in 1972 do not indicate whether he had a blood transfusion at or around that time. After service, records from knee surgery in 1978 to address a service-connected left knee disability do not indicate whether he had a blood transfusion then. Records from surgeries following his 1979 leg injuries, for which VA denied service connection, document that he received a blood transfusion.

The Veteran has contended that his use of drugs during service was a risk factor for infection with hepatitis C. VA Fast Letter 04-13 describes drug use by injection as a known mode of transmission of hepatitis C. The Veteran's service medical records show treatment in 1972 for drug abuse, but he reported smoking and snorting heroin, and denied any use by intravenous injection.

It has been noted that after service, in 1979, the Veteran got two tattoos. The 2013 VA examiner stated that the CDC has recognized tattoos as a risk factor for infection with hepatitis C.

The VA examiner provided a clearly explained and persuasive opinion against air gun vaccinations in service leading to the Veteran's hepatitis C infection, particularly in light of his post-service tattoos, a known mode of transmission. The Veteran had surgeries during and after service, but blood transfusion was only documented with a post-service surgery to address severe injuries. The evidence thus does not help to establish transfusion as an in-service cause of his hepatitis C infection. As he denied intravenous drug use during service, there is not substantial evidence that his drug use in service was a risk factor for his hepatitis C infection. (Regardless, even if his use of illegal intravenous drugs in service did cause hepatitis C, such would constitute misconduct and a present a bar to service connection.) 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of hepatitis C in service, falls outside the realm of common knowledge of a lay person, such as the Veteran. See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The preponderance of the evidence, then, is against events in service having caused or substantially contributed to the development of his hepatitis C.

Psychiatric Disability

The Veteran contends that he has PTSD or other psychiatric disability that began during service or is attributable to events during service. 

Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service of ninety days or more during a period of war. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, 3.384.

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

VA considers mental disorders based on the nomenclature in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) from the American Psychiatric Association. 38 C.F.R. § 4.130 (2015). Diagnosis of a mental disorder must conform to the DSM-IV. See 38 C.F.R. § 4.125(a) (2015). The DSM-V at Code 309.81 addresses the criteria for a diagnosis of PTSD. In summary, under that Code PTSD may be diagnosed when the person was exposed to a traumatic event, there are intrusive symptoms associated with the traumatic event, there is persistent avoidance of stimuli associated with the traumatic event, there are negative alterations in cognitions and mood associated with the traumatic event, there are marked alterations in arousal and reactivity after the traumatic event, the disturbance lasts more than one month, and the disturbance causes clinically significant distress or impairment in functioning, and the disturbance is not attributable to the effects of a substance such as medication or alcohol or another medical condition.

No psychiatric disorder was noted when the Veteran was examined in January 1970 for entrance into service. In May 1972, he had three days of inpatient treatment to address drug abuse. A treating physician found that he was not drug dependent. The Veteran was examined in August 1972 for separation from service. He checked "no" for any history of frequent trouble sleeping, depression, excessive worry, memory loss, or nervous trouble of any sort. The examiner checked "normal" for his psychiatric condition.

The claims file contains records of VA and private medical treatment of the Veteran in the 1970s, soon after his separation from service. Those records are silent for psychiatric symptoms or complaints. In 1979, he was in a railroad workplace accident and sustained severe injuries that ultimately resulted in above the knee amputation of this left leg. Records of VA treatment in 1983 are silent for psychiatric symptoms or complaints.

In VA treatment in June 2001, the Veteran reported he had crying spells since he started taking Interferon to treat hepatitis C. He also indicated that he wanted to quit smoking. A physician prescribed Bupropion. In December 2001, he expressed feelings of anxiety and depression. A clinician prescribed the antidepressant medication Serzone. In October 2003, he endorsed recent feelings of depression and lack of pleasure. In December 2003, it was noted that he had a history of anxiety disorder. Treatment notes from May 2004 and August 2004 reflect a diagnosis of anxiety. Notes from August through November 2004 reflect treatment with Bupropion. A history of anxiety was again noted in December 2005. In a January 2007 VA mental health consultation, the clinician provided a diagnosis of severe major depression, without psychosis. Treatment, including psychotherapy and medications, for depression followed. 

VA mental health treatment records reflect the Veteran's report that his grandson committed suicide by gunshot in front of him in August 2007. In November 2007, he submitted a claim for service connection for PTSD. In December 2007, a clinician listed diagnoses of depression, bereavement, and alcohol abuse. The Veteran continued in VA mental health treatment in 2008. In March 2008, the Veteran reported having consumed alcohol before, during, and after service, and having used alcohol excessively during the first few years after his separation from service. He had alcohol detoxification treatment in April 2008. In April 2008 he also had a consultation with a private substance abuse disorder treatment practice. The clinician found that the Veteran was experiencing PTSD as a result of witnessing his grandson's suicide. The clinician also found grief issues, alcohol dependence, and depression.

In July 2009 statements, the Veteran recounted events during service. He stated that he struggled during training. He indicated that he began to use drugs during service. He stated that he collected information on fellow service members who were involved with drugs. He reported that these actions were discovered, and that service members physically attacked him and tried to throw him overboard, but stopped because others were approaching. He noted that he could have died if they had thrown him overboard. He stated he then remained afraid of service members who saw him as an informer. He indicated that he became addicted to drugs. He reported that during a home leave his mother was killed in a motor vehicle accident, and he had to identify her terribly damaged body. He stated that he felt forever changed by that experience. He indicated that after service he had ongoing problems. He reported that his condition and functioning worsened after he witnessed his grandson's suicide in 2007.

In VA treatment in July 2011, a clinician noted the Veteran's history of anxiety, and found that his anxiety was stable. In July 2012, a clinician noted history of anxiety and depression, with anxiety presently stable. 

The Veteran had a VA mental disorders examination in December 2013. He reported a history of poor sleep since childhood. He indicated that he used alcohol before, during, and after service. He related that during service he was distressed by his mother's death. He reported that during his service, he got in fights with his peers because they thought he was spying on their drug use to inform on them. He indicated that he had VA mental health treatment after his grandson's suicide in 2007, and VA inpatient alcohol abuse treatment in 2008. He related that presently his mood was variable. He expressed longstanding feelings of guilt. He stated that presently he did not participate in substance abuse or mental health treatment.

The examining psychologist reported having reviewed the Veteran's claims file. She observed that he was oriented with normal thought content, speech, and memory, and with mood and affect that modulated appropriately with content. She noted that he became tearful when he discussed his grandson's suicide. She found that he had a depressed mood, disturbances of motivation and mood, and chronic sleep impairment.

The examiner found that the stressor during service that the Veteran reported, his mother's death, did not meet the criteria for a stressor adequate to support a diagnosis of PTSD. She noted that the event did not involve military forces. She noted that the stressor of his grandson's suicide occurred after service. She found that his present symptoms did not meet the criteria for a diagnosis of PTSD. She provided a diagnosis of adjustment disorder with depressed mood. She expressed the opinion that it is less likely than not that his current disorder was incurred in service or caused by the claimed in-service stressor. She opined that his current disorder was related to his struggles with medical concerns compounded by continued grief over his grandson's suicide.

The Veteran has a history of mental disorders, with diagnoses including substance abuse, anxiety, depression, and PTSD. He has not been found to have a psychosis. His current psychiatric disorders among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection can be presumed. In 2008, a private mental health clinician found that he had PTSD as a result of the 2007 trauma of witnessing his grandson's suicide. The Veteran had mental health treatment before and after that event. In the December 2013 VA mental disorders examination, the examiner considered the Veteran's present mental disorder symptoms in conjunction with the DSM-V criteria for a diagnosis of PTSD. The examiner concluded that in 2013 the Veteran did not have symptoms that met the criteria for a diagnosis of PTSD. The 2013 examiner based her findings on the history and explained her conclusions well. Her opinion is persuasive. While there is evidence that the Veteran may have had PTSD in the period following his grandson's suicide, the greater weight of the evidence indicates that by 2013 he did not have PTSD as defined in the DSM-V.

The 2013 VA examiner diagnosed the Veteran's current psychiatric disorder as adjustment disorder with depressed mood. Service connection for that disorder depends on evidence of in-service incurrence or aggravation of a psychiatric disorder, evidence of a nexus between events during service or a psychiatric problem during service and a current disorder, or evidence otherwise establishing that a current disorder was incurred in service. 

Reported events during the Veteran's service that are potentially related to onset of a psychiatric disorder either during or after service include: substance abuse, attack by and fear of fellow service members, and the death of his mother. He was treated for substance abuse during service. A clinician involved in that treatment concluded that he was not drug dependent. At separation from service, the Veteran did not report, and the examiner did not find, any substance dependence. Even assuming that the Veteran's current psychiatric disorder stemmed from drug use during service, the Veteran's repeated in-service illegal substance abuse constitutes willful misconduct, and service connection cannot be established on that basis. 
38 U.S.C.A. § 105(West 2014); 38 C.F.R. § 3.301 (2015).

In 2009, the Veteran reported that during service he feared fellow service members who thought he might report them for drug use. He stated that some of them attacked him and started to throw him overboard. His service records do not address those events. After service, when he reported mental disorder symptoms in treatment over the years, and in the 2013 VA examination, he did not relate having been attacked by or in fear of fellow service members during service. On the examination, he instead described having fought with peers over their perception that he might report their drug use. Considering the inconsistent accounts, and the failure to mention attack or persistent fear in service to treating clinicians, it appears very unlikely that any such events in service had an impact that contributed significantly to producing his current disorder.

The Veteran has reported that during service his mother was killed in a car crash and he had to identify her severely damaged remains. He is competent to recall those traumatic events and his reactions. No ongoing psychiatric disorder was found at separation from service, however. Records from the years immediately following service show medical treatment but no psychiatric symptoms or complaints. Thus, contemporaneous evidence does not help to indicate that any psychiatric problem had onset in service and continued after service. The 2013 VA examiner opined against the death of the Veteran's mother having led to his current psychiatric disorder. Thus, it is less likely than not that his current adjustment disorder with depressed mood is attributable to his experiences surrounding his mother's death during service.

After considering the evidence regarding all of the reported service events potentially related to psychiatric problems, the Board finds that the preponderance of the evidence is against service connection for the Veteran's current psychiatric disability.

Low Back, Right Hip, and Right Knee Disabilities

The Veteran essentially contends that his service-connected left knee disability caused or aggravated current disabilities of his low back, right hip and right knee. During service, he was treated for left knee problems and underwent left knee surgery. He also had left knee problems and additional surgery in the years directly following his 1972 separation from service. He sought, and the RO granted, service connection for left knee disability. In April 1979, in his work for a railroad, he sustained severe crush injuries of his left leg and foot. Despite treatment including surgeries, the injuries ultimately resulted in above the knee amputation of the leg. He sought, and VA denied, service connection for disability residual to the 1979 injuries. He has had post-service treatment for problems with his low back, right hip, and right knee.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Arthritis is among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service of ninety days or more during a period of war. The Veteran does not contend, and the evidence does not suggest, that he had compensably disabling arthritis in his low back, right hip, or right knee within a year after separation from service. There is thus no basis to presume service connection for arthritis in any of those areas.

The Veteran's secondary service connection claims involve the contention that his service-connected left knee disability caused alterations of his gait and other body mechanics, which in turn caused or aggravated problems in his low back, right hip, and right knee. For a period of several years after his separation from service, left knee dysfunction, including any alteration of gait or other body mechanics, is attributable to the service-connected knee disability which is residual to the 1971 and 1972 injuries and surgery. The 1979 amputation included loss of that knee, however. He has since worn a left leg prosthesis with walking and other weightbearing. After the amputation, any alteration of gait, body mechanics, or other function related to the left lower extremity would be expected to be attributable to the post-amputation status of his left lower extremity, and not to the service-connected knee disability. As noted above, VA denied service connection for the amputation and its residuals. Therefore, service connection for any effects that the left knee disability has had on his low back, right hip, or right knee is limited to effects attributable to the knee disability before the 1979 amputation.

When the Veteran was examined in January 1970 for entrance into service, the examiner checked "normal" for the condition of his spine, lower extremities, and other musculoskeletal areas. In service, he had treatment for left knee injury and problems from December 1971 forward. In January 1972, he underwent left knee surgery described as arthrotomy with anterior cruciate plasty. The surgeon identified and repaired an incomplete tear of the anterior cruciate ligament. After the surgery, the Veteran reported recurrent and ongoing left knee problems, including pain, tenderness, stiffness, weakness, edema, effusion, crepitus, and giving way. In April 1972, he indicated that left knee pain and effusion made him unable to do duties that required weightbearing. A physician prescribed physical therapy. On separation from service in August 1972, the Veteran reported left knee problems and the history of left knee surgery. An examiner noted the history of left knee surgery, but checked normal for the condition of the lower extremities. During service, including at separation from service, the Veteran did not report any problems affecting his low back, right hip, or right knee. At separation the examiner did not find any problem in any of those areas. 

After service, private physician H. D. C., M.D., saw the Veteran in January 1973 for left knee problems following a fall the day before. Dr. C. found swelling and hemarthrosis of the knee. The knee appeared normal on x-rays. In September 1975, Dr. C. saw the Veteran for left knee effusion and symptoms consistent with meniscus damage. At that time there was no evidence of fractures or torn ligaments.

The Veteran also sought VA treatment in September 1975 for left knee problems. He related having injured the knee in a karate tournament the previous day. The treating clinician noted effusion in the knee. On follow-up eight days later, the Veteran reported ongoing left knee pain. He noted the history of surgery on that knee. The treating clinician found that the knee had tenderness but no effusion. The knee had motion to 140 degrees of flexion and 5 degrees of extension. The clinician's impression was left knee strain. The clinician placed the knee in a cylinder cast for two weeks. In October 1975, a clinician found that the knee had chronic instability. The clinician prescribed a knee cage.

In a December 1975 rating decision, the RO established service connection for left knee disability status post arthrotomy. The RO assigned a 10 percent rating for the disability.

In VA treatment in August 1978, the Veteran reported that the previous week, while he was playing ball, his left knee gave out and then swelled. The initial treating physician noted tenderness and swelling of the knee. An orthopedist noted effusion with no evidence of instability, and prescribed crutches. Several days later the knee had clicking and ongoing pain. The orthopedist found that the Veteran was disabled and unable to work. The Veteran underwent another left knee surgery, described as meniscectomy and subchondral bone drilling. The surgeon found a large rent in the left medial meniscus, and removed the meniscus. The subchondral bone was drilled to enhance chondrogenesis. On post-surgery followup in September 1978, the plan was weightbearing as tolerated, with return to work and unlimited activity in October 1978.

In April 1979, the Veteran sustained the left lower extremity injuries that led to above the knee amputation of the left leg. In June 1979, a physician reported that he was getting around fairly well with a first, temporary above the knee prosthesis.

In VA treatment in April 1983, the Veteran reported pain in his left leg stump and gluteal area. In May 1983, he complained of pain in his left and right hips.

In VA treatment in August 2000, the Veteran reported having been in a motor vehicle accident (MVA) a couple of weeks earlier. He related having a knot on his low back and pain in his low back and left hip. He indicated that he broke a couple of spinal bones in the accident. A treating clinician diagnosed the knot on the low back as a contusion. In June 2001, the Veteran reported pain in his low back, back, and neck. He noted the history of an MVA the previous year.

In VA treatment in October 2003, the Veteran reported a recent history of picking up a heavy plant pot, feeling a pop in his low back, and later experiencing severe low back pain that radiated into his hips and lower extremities. He noted that an MVA had affected his low back. A treating clinician observed that he had an antalgic gait and difficulty with heel and toe walking. X-rays showed a compression fracture. In treatment in 2004 and 2005 the Veteran continued to report low back pain with lower extremity radiation and muscle spasms. Imaging of the lumbar spine showed disc space changes and disc bulges.

In December 2007, the Veteran submitted a claim for service connection for disabilities of the low back, right hip, and right knee, claimed as secondary to his service-connected left knee disability.

In VA treatment in January 2008, a bone scan showed evidence consistent with right hip arthritis. In March 2008, the Veteran reported a history of right hip and buttock pain since August 2007, with onset after a day of house painting. He also reported chronic low back pain. The treating clinician's assessment was osteoarthritis of the right hip and right trochanteric bursitis.

On VA examination of the Veteran in July 2008, the examiner noted the history of the left above the knee amputation in 1979. The Veteran stated that he began to experience low back pain in 2002 or 2003. He related having left-sided radiation of low back pain. He reported onset in 2007 of right hip pain, coldness in his right lower leg and foot, and locking of his right knee. He related that with prolonged standing his right knee became wobbly, and, when he tried to bend it, locked in a straight extended position. He indicated that he wore a brace on the knee when he had to do a lot of walking.

In the examination, the Veteran walked using two crutches. The examiner observed that his spine posture was stooped, fixed in a flexed position, and appeared symmetrical. There was limitation of motion and pain on motion of the thoracolumbar spine. The examiner noted that his gait was abnormal, described as waddling, at times wobbly, with the right knee slightly flexed, and with a slight lean. The right hip had tenderness, pain at rest, abnormal movement, and guarding of movement. The right knee had tenderness, abnormal motion, and grinding. Imaging showed degenerative disc disease, degenerative joint disease, and rotoscoliosis in the lumbar spine. Imaging showed joint narrowing, subchondral sclerotic change, and a lesion on the femoral head in the right hip. Imaging did not show any abnormalities in the right knee. The examiner provided diagnoses of sciatica of the lumbosacral spine and degenerative arthritis in the right hip and right knee.

The examiner provided the opinion that it is at least as likely as not that the Veteran's sciatica, right hip condition, and right knee condition each were due to or the result of his service-connected post arthrotomy of the left knee. She explained that the Veteran's gait was antalgic and was characterized by shifting the torso over the affected hip. She indicated that the abnormal gait due to his left leg amputation affected the movement, load, and mechanics of his back, right hip, and right knee.

Although the 2008 VA examiner reported having reviewed the Veteran's claims file, in the examination report she noted the 1979 amputation, but not the 1972 knee surgery. It appears from the report that she did not understand that the amputation did not occur during service and that VA has not found it to be service-connected. In relating the back, right hip, and right knee disorders to the left knee disability, she attributed those disabilities to body mechanics resulting from the amputation. The opinions from the 2008 examination thus do not help to determine the effects, if any, of the left knee disability on the low back, right hip, and right knee before the amputation occurred.

In VA treatment in January and February 2009, it was noted that the Veteran had very severe arthritis of the right hip due to over stress of that joint from his left above the knee amputation and prosthesis. In March 2009, he underwent surgical replacement of his right hip. Afterward, he had physical therapy.

VA treatment records reflect that the Veteran reported chronic right knee pain in July 2011 and worsening right knee pain in January and February 2012. He also reported locking of the right knee. He used a cane. A treating clinician noted a significant antalgic gait ,with a drop on the right, due to the prosthesis on the left leg. A brace was ordered. In May 2012, the Veteran reported ongoing severe right knee pain. Right knee x-rays did not show any significant degenerative joint disease. In July 2012, it was noted that his right knee pain was stable.

In the July 2013 remand, the Board instructed the RO to provide additional medical opinion as to whether the Veteran had low back, right hip, and right knee disorders that resulted from the service-connected disability of his left knee before the amputation.

On VA examination in December 2013, the Veteran reported onset of low back pain in 2003, when he lifted a heavy object. He stated that he was found to have right hip arthritis in 2007, and that he underwent right hip replacement surgery in 2009. He indicated that pain in his right hip decreased greatly after the hip replacement surgery. He reported ongoing right knee pain. He indicated that he regularly used a cane.

The examiner reported having reviewed the Veteran's claims file. The examiner found limitation of motion of the thoracolumbar spine. The Veteran used a cane. X-rays showed degenerative disc disease of the lumbar spine. X-rays showed uncomplicated total right hip arthroplasty. The examiner found no leg length discrepancy. Extension of the right knee was limited to 5 degrees. There was no evidence of instability of the right knee on testing. The examiner stated that x-rays of the right knee in 2007 showed degenerative arthritis in the right knee, but that x-rays in 2013 did not show any abnormality.

The examiner concluded that the Veteran's left above the knee amputation was the reason for his use of a cane when walking. The examiner provided the opinion that the Veteran's current low back pain is not caused or aggravated by his service-connected left knee disorder prior to the amputation. In explaining that opinion, she noted the medical records from during and after service, and the reports of a low back injury in 2003, many years after service. The examiner opined that the Veteran's current right hip discomfort, status post replacement surgery, was not caused or aggravated by his service-connected left knee disorder prior to amputation. She noted that his service medical records did not show any right hip problem. The examiner expressed the opinion that the Veteran's current right knee discomfort is not caused or aggravated by his service-connected left knee disorder prior to amputation. She noted that medical evidence from before and soon after service did not show any right knee disorder.

The Veteran's service medical records do not contain any description of his gait or other body mechanics, and do not indicate that there was any leg length discrepancy. Medical records and other evidence from after his 1972 separation from service and before the 1979 amputation are similarly silent as to his gait, body mechanics, and leg length measurements, and as to any complaints or symptoms involving his low back, right hip, or right knee. Symptoms and problems in the low back, right hip, and right knee were not reported until at least a few years after the amputation. Clinicians who treated or examined him have opined that the amputation and prosthesis affected gait and other body mechanics in ways that caused or contributed to causing problems in his low back, right hip, and right knee. Thus the preponderance of the evidence is against the service-connected left knee disability that existed from 1972 to 1979 having caused or aggravated any disabilities of the low back, right hip, or right knee. The Board denies service connection for disabilities in each of those areas.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for PTSD or other psychiatric disability is denied.

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for right hip disability is denied.

Entitlement to service connection for right knee disability is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


